Citation Nr: 1122911	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected right thumb sprain.

2.  Entitlement to service connection for claimed eczema. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO.  

The Veteran withdrew an earlier request for personal hearing before the Board.  38 C.F.R. § 20.704(e).  As such, there are no outstanding hearing requests of record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

A preliminary review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim.

Notably, the Veteran indicated in a May 2010 statement that there were missing VA outpatient treatment records dating  from January 2009 from the Dorn VA Medical Center (VAMC) that would support of her claims.  The last VA treatment records associated with the claims folder are dated in November 2008.

Such missing VA outpatient treatment records must be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran indicated in the same statement that her service-connected right thumb sprain had worsened, to include increased levels of pain and her thumb being in a fixed position, since her last VA examination in 2008.  

The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of her last VA examination in 2008, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

In addition, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated steps in order to obtain copies of any outstanding VA medical records from Dorn VAMC dated since January 2009.  All records obtained should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected right thumb sprain.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail, to include, but not limited to: (a) whether there is a gap of more than two inches between the right thumb pad and the fingers, with the thumb attempting to oppose the fingers; (b) whether there is a gap of one to two inches between the right thumb pad and the fingers, with the thumb attempting to oppose the fingers; and/or (c) whether the right thumb is ankylosed, favorable or unfavorable.  

The examiner should specifically indicate whether range of motion is possible in the thumb and if not, whether there is an anatomical or radiological basis.  

The examiner should specifically indicate whether range of motion was attempted.  Repetitive testing must be performed and the examiner must indicate whether there is any additional functional loss due to pain, incoordination, excess fatigability, or weakened movement.  

The claims file should be provided to the examiner for review in conjunction with the examination, together with a copy of this remand.  The examination report is to reflect whether such a review of the claims file was made.  Adequate reasons and bases for any opinion rendered must be provided.

3.  The Veteran should be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and her representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

